          Case 3:21-cv-01023 Document 1 Filed 01/15/21 Page 1 of 7



                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

     UNITED STATES OF AMERICA,        CIVIL NO.
     acting through the United
       States Department of
            Agriculture
                                      Foreclosure of Mortgage;
             Plaintiff                Collection of Money

                    v.

JOHN DOE and RICHARD ROE as
unknown members of the Estate of
EDNA BELEN SANTIAGO ORTIZ

            Defendants


                                 COMPLAINT

TO THE HONORABLE COURT:

      COMES NOW the United States of America -acting by the United

States   Department      of   Agriculture-    through    the   undersigned

attorney, who respectfully alleges and prays as follows:

1.    Jurisdiction of this action is conferred on this Court by 28

      U.S.C. Section 1345.

2.    Plaintiff, United States of America, is acting through the

      United States Department of Agriculture, which is organized

      and existing under the provisions of the Consolidated Farm

      and Farm Service Agency Act, 7 U.S.C. §1921 et seq. Plaintiff

      is the owner and holder of one (1) promissory note that

      affects the two (2) properties described further below.
         Case 3:21-cv-01023 Document 1 Filed 01/15/21 Page 2 of 7



3.   Said    promissory   note   was       subscribed   for   the   amount   of

     $22,470.23, with annual interest of 9.75%, on August 30, 1993.

     See Exhibit 1.

4.   For the purpose of securing the payment of said promissory

     note, a voluntary mortgage was executed on the same date, in

     favor   of   the   plaintiff,     under    the   terms   and   conditions

     stipulated and agreed therein, through Deed No. 36.                     See

     Exhibit 2.

5.   According to the Property Registry, EDNA BELEN SANTIAGO ORTIZ

     is the owner of record of the real estate properties subject

     of this case. Said properties are described -as they were

     recorded in Spanish- as follows:

     A. RÚSTICA: Se describe según el documento presentado,
        observándose que los tomos donde se describe están en
        estado de deterioro:

       RÚSTICA: “B”: Compuesta de 59.100 cuerdas luego de hechas
       2 segregaciones de 12.00 y 3.00 cuerdas; de Rústica: de
       74.00 cuerdas, equivalentes a 20 hectáreas, 8 áreas y 50
       centiáreas de terreno radicada en el barrio Coabey de
       Jayuya, en lindes: NORTE, Soledad Rivera; SUR, Francisco y
       Monserrate Ortiz y Juan Bautista Rivera; ESTE, Soledad
       Rivera y Rosario Canales hoy su Sucesión; y OESTE, Río
       Jayuya, llamado Saliente.

       Property 974, recorded at page 221 of volume 3 of Jayuya,
       Property Registry of Utuado, Puerto Rico.

       See Title Search attached as Exhibit 3.


     B. RÚSTICA “A”: Parcela de terreno con el #1 del caso T-1642
        radicada en el barrio Jayuya Arriba, lugar de Coabey,
        término municipal de Jayuya, compuesta de 3.00 cuerdas,
        equivalentes a 1 hectárea, 17 áreas, 92 centiáreas y 5,138

                                       2
            Case 3:21-cv-01023 Document 1 Filed 01/15/21 Page 3 of 7



           diez milésimas de otra, en lindes; NORTE y ESTE, con la
           finca principal de la que se segrega, propiedad de Emiliano
           Rivera; SUR, Carlos Santiago y finca principal de la cual
           se segrega; OESTE, Carlos Santiago y finca principal de la
           cual se segrega. Está separada en parte de sus colindancias
           Sur y Oeste por una quebrada. Tiene acceso por un camino
           de la finca que partiendo de su esquina Noroeste en
           dirección Norte, Oeste y Sur, empalmando sucesivamente con
           un camino vecinal y con el camino Coabey, en una distancia
           aproximada de 6 kilómetros, 5 hectómetros de la carretera
           insular #15 sección de Adjuntas-Ciales.

           Property 1,067, recorded at page 32 of volume 22 of Jayuya,
           Property Registry of Utuado, Puerto Rico.

           See Title Search attached as Exhibit 4.


6.    The title searches attached to this complaint confirm the

      registration of the mortgage liens that secure the loan

      obligations between the plaintiff and the defendants.              See

      Exhibits 3-4.

7.    EDNA BELEN SANTIAGO ORTIZ passed away on December 25, 2005.

      Exhibit 5.

8.    JOHN DOE and RICHARD ROE are included as possible unknown heirs

      to the Estate of EDNA BELEN SANTIAGO ORTIZ.

9.    According to P.R. Laws Ann., Article 1,578, (Sec. 11,021),

      defendants have 30 days to either accept or reject their

      participation in the Estate(s) to which they lawfully belong.

      If    no   answer    is   received    within    said   period,   their

      participation shall be deemed as accepted.

10.   It was expressly stipulated in the notes evidencing the

      indebtedness that default in the payment of any part of the

                                       3
           Case 3:21-cv-01023 Document 1 Filed 01/15/21 Page 4 of 7



      covenant or agreement therein contained will authorize the

      plaintiff, as payee of said notes, to declare due and payable

      the total amount of the indebtedness evidenced by said notes

      and proceed with the execution and/or foreclosure of the

      mortgages.

11.   The defendant party herein, jointly and severally, has failed

      to comply with the terms of the mortgage contracts by failing

      to pay the installments due on all notes until the present

      day, and that after declaring all the indebtedness due and

      payable, the defendant party owes to the plaintiff, according

      to   the   Certification   of   Indebtedness    included    herein   as

      Exhibit 6, the following amounts, as to January 13, 2021:

            a) On the $22,470.23 Note:

                   1) The sum of $22,470.23, of principal;

                   2) The sum of $58,748.46, of interest accrued, and

                     thereafter until its full and total payment,

                     which interest amount increases at the daily rate

                     of $6.0023;

                   3) Plus, insurance premium, taxes, advances, late

                     charges,      costs,     court      costs    expenses,

                     disbursements    and   attorney’s    fees   guaranteed

                     under the mortgage obligation.

12.   The indebtedness evidenced by the aforementioned notes is

      secured by the mortgages over the properties described in

                                      4
         Case 3:21-cv-01023 Document 1 Filed 01/15/21 Page 5 of 7



     this complaint.



                             VERIFICATION

     I, JACQUELINE LAZU LABOY, of legal age, married, executive

and resident of Humacao, Puerto Rico, in my capacity as Director

of LRTF for the Farm Service Agency, San Juan, Puerto Rico, under

the penalty of perjury, as permitted by Section 1746 of Title 28,

United States Code, declare and certify:


     1) My name and personal circumstances are stated above;

     2) I subscribed this complaint as the legal and authorized

representative of the plaintiff;

     3) Plaintiff has a legitimate cause of action against the

defendants above named which warrants the granting of relief

requested in said complaint;

     4) Defendants are a necessary and legitimate party to this

action in view of the fact that they originated or assumed the

mortgage obligation subject of this foreclosure, or bought the

property subject to said mortgage;

     5) From the information available to me and based upon the

documents in the Farm Service Agency, it appears that defendants

have not been declared incompetent by a court of justice with

authority to make such a declaration;

     6) I have carefully read the allegations contained in this

complaint and they are true and correct to the best of my knowledge


                                    5
          Case 3:21-cv-01023 Document 1 Filed 01/15/21 Page 6 of 7




and to the documents contained in the files of the Farm Service

Agency;

     7) I have carefully examined the Exhibits included to this

complaint which are true and correct copies of the originals. The

mortgage deeds have been duly recorded in the Property Registry.

     I make the foregoing declaration under penalty of perjury,

as permitted under Section 1746 of Title 28, United States Code.

     In San Juan, Puerto Rico, this        15 day of January, 2021.
                                                                 Digitally signed by JACQUELINE LAZU

                                             Jacqueline Lazú
                                                                 DN: c=US, o=U.S. Government, ou=Department
                                                                 of Agriculture, cn=JACQUELINE LAZU,
                                                                 0.9.2342.19200300.100.1.1=12001000567085
                                                                 Date: 2021.01.15 11:00:05 -04'00'
                                                                 Adobe Acrobat version: 2020.013.20074

                                            JACQUELINE LAZU LABOY

                                  PRAYER

     WHEREFORE, the plaintiff demands judgment as follows:

     a)      That   defendant’s   party   pays   unto          the        plaintiff                           the

amounts claimed on this complaint;

     b)      Or in default thereof that all legal right, title and

interest which the defendants may have in the property described

in this complaint and any building or improvement thereon be sold

at public auction and that the monies due to the United States as

alleged in the preceding paragraphs be paid out of the proceeds of

said sale;

     c)      That the defendants and all persons claiming or who may

claim by, from or under them be absolutely barred and foreclosed

from all rights and equity of redemption in and to said property;

     d)      That if the proceeds of such sale be insufficient to


                                     6
            Case 3:21-cv-01023 Document 1 Filed 01/15/21 Page 7 of 7




cover the amounts specified under paragraph 16 of this prayer,

said defendant be adjudged to pay to the United States the total

amount of money remaining unsatisfied to said paragraph (a) of

this   prayer,    and   execution    be       issued        forthwith   against   said

defendants for the payment of said deficiencies against any of the

properties of said defendants;

       e)    That if the proceeds of said sale exceed the sum of

money to be paid to the United States as aforesaid, any such excess

be deposited with the Clerk of this Court subject to further orders

from the Court;

       f)    That once the property is auctioned and sold, the Clerk

of this Court issue a writ addressed to the Registry of the

Property ordering the cancellation of the foreclosed mortgage and

of any other junior liens recorded therein;

       g)    For such further relief as in accordance with law and

equity may be proper.

       In Guaynabo, Puerto Rico, on            January 15           , 2021.




/s/ Juan Carlos Fortuño Fas
JUAN CARLOS FORTUÑO FAS
USDCPR 211913

FORTUÑO & FORTUÑO FAS, C.S.P.
P.O. BOX 3908
GUAYNABO, PR 00970
TEL. 787-751-5290
FAX. 787-751-6155
Email: dcfilings@fortuno-law.com

                                          7
Case 3:21-cv-01023 Document 1-1 Filed 01/15/21 Page 1 of 3   Exhibit 1
Case 3:21-cv-01023 Document 1-1 Filed 01/15/21 Page 2 of 3
Case 3:21-cv-01023 Document 1-1 Filed 01/15/21 Page 3 of 3
Case 3:21-cv-01023 Document 1-2 Filed 01/15/21 Page 1 of 15
Case 3:21-cv-01023 Document 1-2 Filed 01/15/21 Page 2 of 15
Case 3:21-cv-01023 Document 1-2 Filed 01/15/21 Page 3 of 15
Case 3:21-cv-01023 Document 1-2 Filed 01/15/21 Page 4 of 15
Case 3:21-cv-01023 Document 1-2 Filed 01/15/21 Page 5 of 15
Case 3:21-cv-01023 Document 1-2 Filed 01/15/21 Page 6 of 15
Case 3:21-cv-01023 Document 1-2 Filed 01/15/21 Page 7 of 15
Case 3:21-cv-01023 Document 1-2 Filed 01/15/21 Page 8 of 15
Case 3:21-cv-01023 Document 1-2 Filed 01/15/21 Page 9 of 15
Case 3:21-cv-01023 Document 1-2 Filed 01/15/21 Page 10 of 15
Case 3:21-cv-01023 Document 1-2 Filed 01/15/21 Page 11 of 15
Case 3:21-cv-01023 Document 1-2 Filed 01/15/21 Page 12 of 15
Case 3:21-cv-01023 Document 1-2 Filed 01/15/21 Page 13 of 15
Case 3:21-cv-01023 Document 1-2 Filed 01/15/21 Page 14 of 15
Case 3:21-cv-01023 Document 1-2 Filed 01/15/21 Page 15 of 15
Case 3:21-cv-01023 Document 1-3 Filed 01/15/21 Page 1 of 2   Exhibit 3
Case 3:21-cv-01023 Document 1-3 Filed 01/15/21 Page 2 of 2
Case 3:21-cv-01023 Document 1-4 Filed 01/15/21 Page 1 of 2   Exhibit 4
Case 3:21-cv-01023 Document 1-4 Filed 01/15/21 Page 2 of 2
Case 3:21-cv-01023 Document 1-5 Filed 01/15/21 Page 1 of 1
                                                        Exhibit 5
Case 3:21-cv-01023 Document 1-6 Filed 01/15/21 Page 1 of 1
                                                             Exhibit 6
                     Case 3:21-cv-01023 Document 1-7 Filed 01/15/21 Page 1 of 1

                                   UNITED STATES DISTRICT COURT
                                             DISTRICT OF PUERTO RICO

                                                   CATEGORY SHEET


               You must accompany your complaint with this Category Sheet, and the Civil Cover Sheet (JS-44).



Attorney Name (Last, First, MI):     Fortuño, Juan Carlos

USDC-PR Bar Number:         211913

 Email Address:             jcfortuno@fortuno-law.com



1.      Title (caption) of the Case (provide only the names of the first party on each side):

        Plaintiff:         UNITED STATES OF AMERICA, acting through the USDA

        Defendant:         JOHN DOE and RICHARD ROE; ET ALS.

2.     Indicate the category to which this case belongs:
            Ordinary Civil Case
            Social Security
            Banking
            Injunction

3.      Indicate the title and number of related cases (if any).

        N/A


4.      Has a prior action between the same parties and based on the same claim ever been filed before this Court?

              Yes
              No

5.      Is this case required to be heard and determined by a district court of three judges pursuant to 28 U.S.C. § 2284?

              Yes
              No

6.      Does this case question the constitutionality of a state statute? (See, Fed.R.Civ. P. 24)

              Yes
              No



Date Submitted: January 15, 2021

                                                                                                                     rev. Dec. 2009


                                                        Print Form             Reset Form
                                         Case 3:21-cv-01023 Document 1-8 Filed 01/15/21 Page 1 of 1
JS 44 (Rev. 0)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                    JOHN DOE and RICHARD ROE, et als.

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Jayuya, P.R.
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Juan C. Fortuño Fas
Po Box 3908, Guaynabo, PR 00970
Tel. 787-751-5290

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Consolidated Farm & Development Act, 7 USC 1921, et seq. & 28 USC 1345
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         81,218.69                                JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
01/15/2021                                                              s/Juan Carlos Fortuño Fas
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
